DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 09/28/2022.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 05/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of providing historical device data/rules for devices in separate networks to a remote device via the internet; generating a delivery schedule; receiving status information via the internet connection; processing the data and optimizing a delivery schedule; and, providing the updating delivery schedule to an admin, where this is found to be a method of organizing human activity. This judicial exception is not integrated into a practical application because the various additional elements such as the terminals on separate networks with remote cash manager connected “via internet connection”; an administrator; an agent at each terminal; client interface; dashboard display; and the like, are not indicative of integration into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), is insufficient.  Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herziger (U.S. Pat. Pub. No. 2002/0082994) in view of Bellucci et al. (U.S. Pat. Pub. No. 2002/0120572). 
With regard to claims 1, 10, and 19, Herziger discloses a method of managing media replenishment of a plurality of media terminals within one or more separate groups of networks (See Herziger, Fig.1; Fig.2, Paragraphs 0004; 0044), the method comprising the steps of: providing accumulated historical device data and initial rules for each media terminal to a media manager via an “Internet connection” (See Herziger, Paragraphs 0028; 0031).  As for the claimed “plurality of separate networks” the examiner refers Applicant to [0004] “Financial institutions generally operate large networks of ATMs that allow customers of the financial institutions to have more freedom in performing financial transactions.”  [0035] “In other embodiments, the ATM management application 100 is used by other entities including entities that operate other ATM networks 10 and entities that have ATM management information stored in a memory.”  [0037] “In many cases, the user only has access to data for ATMs 20 supported by a single processor 15 (i.e., ATMs 20 located on a single ATM network 10). However, in some embodiments, the user can have access to data for ATMs 20 supported by at least two processors 15 (i.e., ATMs 20 located on at least two different ATM networks 10). The degree of access the user has generally depends upon who the user is (e.g., an employee of a financial institution, an employee of a service provider, a network administrator, and the like).” (emphasis added).   Further, Herziger discloses having a remote media manager located separate from each of the plurality of separate networks via internet connection at e.g. [0037] where the user device that accesses the “at least two different ATM networks” is separate and distinct from those networks, as shown in e.g. Fig. 2, where the user interface is separate and distinct from the ATM network 10; [0166-167], [0179-181].  [0166] in other embodiments the memory 730 can be located at the ATM 20 or in a location that is remote from both the ATM 20 and the processor 15. Also, the memory 730 can be defined by multiple memories in the same or different locations, such as a memory at the location of the processor and a memory in the ATM 20. [0179] In some preferred embodiments of the present invention, the processor 15 running the site analysis and profitability management module 700 and performing the operations and calculations related thereto is located at the site of a computer coupled to one or more remote ATMs 20 via one or more telecommunications lines (e.g., via satellite, fiber-optic, telephone lines, wireless transmission, and the like). However, in other embodiments, the processor 15 performing these functions can be a processor of a computer that is coupled to a host computer which is itself coupled to one or more ATMs 20. [0181] operation of the site analysis and profitability management module 700 is not limited by the form and location of the processor 15. However, in one preferred embodiment, the processor 15 is located at the customer's remote computer, which retrieves at least some of the cost and revenue data from a host computer of the service provider as needed for making profitability analyses at the customer's computer. The host computer in turn obtains at least some of this cost and revenue data from the connected ATMs 20 and stores such information in a memory 720 as described above.
  	Herziger does not explicitly disclose generating an initial delivery schedule for each media terminal based on the accumulated historical device data and initial rules; receiving status information about media at the media terminal via the “Internet connection”; processing the received status information and optimizing a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal; and providing the updated delivery schedule to an administrator for that media terminal.
 	 However, Bellucci teaches generating an initial delivery schedule for each media terminal based on the accumulated historical device data and initial rules (See Bellucci, Fig. 20; Paragraphs 0094-96; 0158); receiving status information about media at the media terminal via the “Internet connection” (See Bellucci, Paragraphs 0069; 0145; 0154-0160; 0173-0179); processing the received status information and optimizing a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179); and providing the updated delivery schedule to an administrator for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179). 
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have included the features of Bellucci (as shown above) within the teachings of Herziger with the motivation of providing a method of managing a currency network, the method comprising the steps of: locating the position of all the currency in the network; determining how the currency should be located in the network to fulfill a currency optimization criterion; issuing electronic currency transfer instructions to transfer currency within the network to optimize the position of the currency within the network; receiving electronic currency transfer confirmations; and reconciling the issued instructions with the received confirmations (See Bellucci, Paragraph 0045).
	The examiner notes that Applicant’s specification and claims relate to ATM management system that monitors the amount of currency in the ATM(s) and then provides for extra cash deposits to be placed in the currency till so that the event(s) do not drive the ATM to out of service status, thereby assisting to help keep enough cash deposits in the currency till at all times by forecasting.  Herziger relates to, in some preferred embodiments of the present invention, an ATM management application is used to provide an ATM operator with a comprehensive set of ATM management information. This ATM management information can enable the ATM operator to increase ATM profitability through improved ATM availability and expense reduction. The ATM management application can include any number of the following modules: a currency management module, a status inquiry module, a courier services module, an auto balance module, a deposit verification module, and a site analysis and profitability management module.  See Herziger, abstract.  Herziger is clearly analogous art as this is the same art as the described invention in the specification.  Further, Bellucci discloses a currency system (10). The system (10) comprises a currency network (12) for handling and distributing currency, an information router (40) for receiving currency information from the currency network (12), a currency analyzer (48) for locating the position of all the currency in the network (12) and for determining how the currency should be located in the network (12) to fulfil a predetermined criterion, and a currency transfer reporter (44) for receiving currency transfer requests from the analyzer (48), for issuing currency transfer instructions to a cash mover (18), for receiving currency transfer confirmations from the cash mover (18), and for automatically reconciling currency transfer instructions with currency transfer confirmations. A method of managing a currency network is also described. See Bellucci, abstract.  Again, this is clearly analogous art.  When combined, as described above, there are several advantages.  For instance, as described in Bellucci, 
    PNG
    media_image1.png
    285
    861
    media_image1.png
    Greyscale
  
With regard to claim 2, Herziger in view of Bellucci discloses the method further comprising the step of: installing an agent at each media terminal, the agent configured to forward status information about media at the media terminal to the media manager via the “Internet connection” (See Herziger, Paragraphs 0037; 0165). 

With regard to claim 3, Herziger in view of Bellucci discloses the method wherein the updated delivery schedule is provided to the administrator for the associated media terminal via the agent at that media terminal. (See Herziger, Paragraph 0037).

With regard to claim 4, Herziger in view of Bellucci discloses the method wherein the status information about media at the media terminal is received in batch form at regular intervals (See Herziger, Paragraphs 0071; 0088; 0116).

With regard to claim 5, Herziger in view of Bellucci discloses the method further comprising the step of providing the updated delivery schedule to a media storage and delivery center associated with the respective media terminal (See Herziger, Paragraphs 0104; 0116).

With regard to claim 6, Herziger in view of Bellucci discloses the method wherein the updated delivery schedule is provided to the administrator for the associated media terminal via a client interface. (See Herziger, Paragraph 0037). 

With regard to claim 7, Herziger in view of Bellucci discloses the method further comprising the step of storing the status information about media at the media terminal received via the “Internet connection” in a database (See Herziger, Paragraphs 0161; 0165). 

With regard to claim 8, Herziger in view of Bellucci discloses the method further comprising the step of providing a dashboard display for each group of media terminals via a client interface, the dashboard display providing a visual indication of one or more of the following: daily exceptions and alerts, forecast information, media level by device, media vault level within the group, group and device performance, media delivery cost, opportunity cost, and media processing cost (See Herziger, Paragraphs 0157; 0161). 

With regard to claim 9, Herziger in view of Bellucci discloses the method wherein the plurality of media terminals are within at least two separate groups of networks and each separate group of networks is separately administered (See Herziger, Paragraphs 0037; 0165).

With regard to claim 10, Herziger discloses a system of managing media replenishment of media terminals, comprising: a plurality of media terminals within one or more separate groups of networks (See Herziger, Fig.1; Fig.2, Paragraphs 0004; 0044); and a media manager coupled to the plurality of media terminals via an “Internet connection”, the media manager configured to: generate an initial delivery schedule for each media terminal based on accumulated historical device data and initial rules for that media terminal (See Herziger, Paragraphs 0028; 0031). Herziger does not explicitly disclose process status information for each media terminal received via the “Internet connection” and optimize a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal; and provide the updated delivery schedule to an administrator for that associated media terminal.
  	However, Bellucci teaches process status information for each media terminal received via the “Internet connection” and optimize a prior delivery schedule for each media terminal based on such received status information to generate an updated delivery schedule for that media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0179); and provide the updated delivery schedule to an administrator for that associated media terminal (See Bellucci, Paragraphs 0044; 0161; 0166; 0169; 0173-0179).
  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Bellucci within the teachings of Herziger with the motivation of providing a method of managing a currency network, the method comprising the steps of: locating the position of all the currency in the network; determining how the currency should be located in the network to fulfil a currency optimization criterion; issuing electronic currency transfer instructions to transfer currency within the network to optimize the position of the currency within the network; receiving electronic currency transfer confirmations; and reconciling the issued instructions with the received confirmations (See Bellucci, Paragraph 0045). 

Claims 11-18 and 20 recite the same limitations as to claims 1-9, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments have been fully considered but are not found to be persuasive.  The examiner has addressed the amendments in the claim analysis above.  
Applicant argues that the cited prior art relates to locally installed solutions, not remote solutions.  Also, Applicant argues that the cited art does not address the “separate networks” limitation(s).  The examiner respectfully disagrees.  As found above, Herziger further discloses having a remote media manager located separate from each of the plurality of separate networks via internet connection at e.g. [0166-167], [0179-181].  [0166] in other embodiments the memory 730 can be located at the ATM 20 or in a location that is remote from both the ATM 20 and the processor 15. Also, the memory 730 can be defined by multiple memories in the same or different locations, such as a memory at the location of the processor and a memory in the ATM 20. [0179] In some preferred embodiments of the present invention, the processor 15 running the site analysis and profitability management module 700 and performing the operations and calculations related thereto is located at the site of a computer coupled to one or more remote ATMs 20 via one or more telecommunications lines (e.g., via satellite, fiber-optic, telephone lines, wireless transmission, and the like). However, in other embodiments, the processor 15 performing these functions can be a processor of a computer that is coupled to a host computer which is itself coupled to one or more ATMs 20. (emphasis added) [0181] operation of the site analysis and profitability management module 700 is not limited by the form and location of the processor 15. However, in one preferred embodiment, the processor 15 is located at the customer's remote computer, which retrieves at least some of the cost and revenue data from a host computer of the service provider as needed for making profitability analyses at the customer's computer. The host computer in turn obtains at least some of this cost and revenue data from the connected ATMs 20 and stores such information in a memory 720 as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687